Citation Nr: 0125310	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from January 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to appear at a Travel Board 
hearing before the undersigned Member in September 2001, but 
he failed to appear for his scheduled hearing.  No further 
action with regard to his Board hearing request will be taken 
at this time, however, as he has not explained why he missed 
his scheduled hearing or requested a new hearing.


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations adopted by VA in August 2001, which 
are effective from date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
VCAA eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to the duty to notify 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation changes after a claim has 
been filed, but before administrative or judicial appeal 
process has concluded, the version most favorable to claimant 
should apply).  As the claim of service connection for PTSD 
requires further development, as set forth below, the Board 
finds that this claim is entitled to readjudication on the 
merits at the RO-level under the letter and spirit of the 
VCAA and the implementing regulations.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001), mot. for recons. denied, 
14 Vet. App. 327 (per curium order), mot. for full Court 
review denied, 15 Vet. App. 21 (2001) (en banc order) (as all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, concerns of 
fundamental fairness and fair process demand further 
development and readjudication under the VCAA by the lower 
adjudicatory authority (in this case, the RO)).

The appellant asserts that he has PTSD due to witnessing 
and/or experiencing the following stressors:  1) upon his 
arrival in Vietnam, he was frightened by the "old salts" 
(more experienced soldiers) who taunted him and pointed out 
where American jets were bombing enemy positions; 2) a 
grenade exploded near where he was working in or about March 
1971; 3) he was in fear of his life when he saw a claymore 
mine on the ground when he was working up in a telephone pole 
that he believed would be tripped by the enemy; 4) he had to 
participate in perimeter guard duties and was exposed to 
continuous enemy fire as a result; 5) he witnessed many dead 
people, including children, while riding "shotgun" in 
vehicles through Vietnamese villages; 6) he was involved in a 
stressful incident in the last few months of 1970 where he 
and some of his buddies were found responsible for losing a 
truck and weapons (he had to pay for the lost weapons), which 
greatly upset him because he wondered how many Americans 
would be killed by the enemy using the weapons they stole 
from his truck; 7) he almost died sometime between February 
and April 1971 accidentally ingesting kerosene while engaged 
in cleaning equipment; and 8) he was in a fuel holding area 
that was attacked by artillery fire and he and a few of his 
buddies were exposed to "hot metal raining around us."

His discharge record, DD Form 214MC, indicates that his 
military occupation specialty (MOS) was a wireman, and that 
his medals include the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His personnel records indicate that he 
served in Vietnam from September 1970 to June 1971, and that 
his primary MOS while in Vietnam was as a wireman with a 
communications support company.

The record shows that the U. S. Marine Corps' Personnel 
Management Support Branch could not verify any of the 
appellant's stressors based on the information provided by 
the RO.  It appears that the appellant's stressor accounts 
were too vague for verification by official service 
department records.  However, further development action is 
required because the appellant has provided the names of 
three fellow service members, Cpl. D. Boles, L/Cpl. J. Gray 
and L/Cpl. B. Mortenson, who he indicated were people he 
served with in Vietnam who might be able to verify some of 
his stressors.  The Board notes that he specifically 
identified Cpl. Boles and L/Cpl. Gray in his accounts of his 
stressors.  The RO sent the appellant a letter in March 2001 
advising him generally of his rights under the VCAA, but the 
Board finds that pursuant to the implementing regulations, he 
must be specifically advised of his right to submit any 
"buddy" statements from one or more of the aforementioned 
individuals in an attempt to help him verify his claimed 
stressors.  See 38 C.F.R. § 3.159(b)(1) (as amended, Aug. 29, 
2001).

With respect to the above, the Board notes that precedent 
holdings of the U. S. Court of Appeals for Veterans Claims 
(the Court) provide specific guidance for the adjudication of 
PTSD claims where stressor verification is at issue.  For 
example, in Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court expressly held that a veteran need not prove "every 
detail" of an alleged stressor.  Id. at 311.  In addition, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court stated 
that credible supporting evidence of a stressor may be 
obtained from service records or "other sources."  Id. at 
395.  And in Patton v. West, 12 Vet. App. 272 (1999), the 
Court found error in the Board's decision because it did not 
discuss the special evidentiary procedures for the 
development of PTSD claims based on non-combat stressors as 
established by VA guidelines.  Patton, 12 Vet. App. 272 
(1999).  Where, as in this case, the veteran-claimant did not 
have a combat MOS or decoration, and as some of his claimed 
stressors are not directly related to combat, lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Id. citing West (Carelton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  However, special development procedures for non-
combat stressors are required pursuant to VA's ADJUDICATION 
PROCEDURE MANUAL 
(the M21-1) in order to provide the veteran-claimant every 
opportunity to verify the occurrence of the claimed stressor.  
See M21-1, Part III, Section 5.14(c) (Feb. 20, 1996).  In 
light of the facts in this case, further stressor development 
is needed.

In addition to the above, the Board notes that the applicable 
regulation governing entitlement to service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999.  See 64 
Fed. Reg. 32807 (June 18, 1999).  The new version of the 
regulation is effective from March 7, 1997, and hence, the 
revised version must be considered, which has not been done 
in this case, to include when the RO readjudicated the claim 
by rating decision in May 2001.  Of significance here is the 
change to section 3.304(f) which eliminated the requirement 
for a "clear diagnosis" of PTSD and replaced it with the 
criteria that an award of service connection depended on 
whether there was medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), which the Board 
observes is a reference to a diagnosis made on the criteria 
set forth in the DSM-IV.  In its decisions issued with this 
appeal, the RO applied the now-deleted "clear diagnosis" 
standard.  As additional evidentiary development will be 
required, to include stressor-verification development, the 
Board believes that the RO should have the appellant re-
examined by VA in order to determine whether he has a DSM-IV 
diagnosis of PTSD based on his reported stressors and a 
complete review of all the evidence in the claims file.

Finally, the Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  In a "Statement in Support of Claim" dated in 
December 1997, the appellant indicated that he was considered 
disabled by the Social Security Administration (SSA) since 
1995.  Although he was apparently awarded benefits from the 
SSA for a back injury, given his rather vague accounts of 
treatment, it is not altogether clear whether VA has all of 
his available medical records which might be relevant to his 
claim for service connection for PTSD.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits).


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his PTSD, 
that have not already been associated 
with the claims file.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  If he 
identifies medical treatment and provides 
specific dates, all VA records identified 
in this manner should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases, attempts to secure 
copies of records pertaining to any 
indicated private physicians and/or 
facilities should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.

2.  In addition, the RO should contact 
the appellant and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during his war-time 
tour of duty in Vietnam, both combat and 
non-combat related.  The veteran should 
be advised that a meaningful research of 
his stressors will require him to provide 
the "who, what, where and when" of each 
stressor.  Further, the RO should inform 
the veteran that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources, to include "buddy" statements 
from the individuals cited above who he 
says served with him in Vietnam as well 
as any additional statements from 
relatives.  The RO should assist the 
appellant in obtaining such evidence, 
as appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

3.  If indicated by the appellant's 
response, the RO should forward a summary 
of the veteran's claimed 
in-service stressors and copies of his 
service personnel records to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia, 22150-3197, and 
request USASCRUR to attempt to verify the 
claimed stressors.

4.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, 
if applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.


5.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  
In rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  
If official service records or 
alternative records discussed in M21-1, 
Part III, Sec. 5.14c corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also 
indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

8.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

9.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

10.  After completion of the above, the 
RO should readjudicate the issue of 
service connection for PTSD with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of this claim must be on 
the merits and after ensuring full 
compliance with all relevant duty-to-
notify and duty-to-assist provisions of 
the VCAA.  Further, the readjudication of 
this claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended in June 1999.  The RO should 
also carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  
If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


